Citation Nr: 1111289	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  02-03 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.G. 



INTRODUCTION

The Appellant in this case is a Veteran who had active duty service with the Air Force from June 1988 to May 1992, including service in the Southwest Asia theater of operations.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was conducted in February 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that she has PTSD related to stressors during her service in the Southwest Asia theater of operations in early 1991.  One claimed stressor is that she was sent on a TDY from Seeb, Oman to Saudi Arabia in late February 1991 to assist in the identification of bodies in connection with a Scud missile attack on a U.S. barracks.  Her claim has been denied to date for lack of corroboration of her claimed stressors. 

The Board notes, however, that there was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Under the circumstances, the Board believes that the case must be returned to the RO for appropriate consideration under this recent amendment to 38 C.F.R. § 3.304(f). 

The record shows that the RO has undertaken numerous actions in an attempt to verify the Veteran's claimed stressors.  However, in view of the need to return the case for review under the revisions to the pertinent regulation, it would seem reasonable to request any information from the service department as to any personnel sent from the 1702 AREFW in Seeb, Oman to Saudi Arabia in late February 1991 to assist in the identification of bodies in connection with a Scud missile attack on a U.S. barracks as well as the other claimed stressor of being sent to assist in a mass burial of civilians in early March 2001.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate service department and/or the U.S. Army and Joint Services Records Research Center (JSRRC) and request any information relating to 

     a)  whether any Air Force personnel personnel were sent from the 1702 AREFW at Camp Nacirema, in Seeb, Oman to Saudi Arabia in late February 1991 to assist in the identification of bodies in connection with a Scud missile attack on a U.S. barracks.  

     b)  whether any Air Force personnel personnel were sent from the 1702 AREFW at Camp Nacirema, in Seeb, Oman to an outlying area to assist in a mass burial of civilians in early March 1991.  

Appropriate follow-up action should be taken as indicated by the responses. 

2.  After completion of the above, the Veteran should be scheduled for an appropriate VA PTSD examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether the Veteran suffers from PTSD related to the Veteran's fear of hostile military activity.  

3.  The RO should then review the expanded record and determine if the claim can be granted, to include under the July 13, 2010, revision to 38 C.F.R. § 3.304(f).  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

